64702
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-12 are objected to because of the following informalities:  
Claim 1 lines 1-2: “GNSS” should be modified to “global navigation satellite
system (GNSS)” and “PVT” should be modified to “position, velocity, and time (PVT)”.
Claim 1 line 3: “signal” should be amended to “signals”.
The remaining claims are dependent. Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,908,294 (‘294). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant claims 1-9, 11, and 12 differ from ‘294 claims 1-11 only in minor changes in terminology and wording and therefore appear to be anticipated by the ‘294 claims.

Instant claim 10 recites “wherein the candidate GNSS signals are identified as unauthenticated if no authentication information is available for the corresponding target GNSS signal”. This appears to be implicit to the ‘294 claim 1 clause “identifying each of the acquired candidate signals as authentic, unverified, or counterfeit based on available authentication information”, where “unauthenticated” and “unverified” are considered to have the same meaning. If there is no authentication information available, one would expect to identify a GNSS signal not as “authentic” or “counterfeit”, but as “unauthenticated”. If not implicit, it would be obvious to do so because the signal must be identified somehow and “unauthenticated” would be a reasonable choice.

Allowable Subject Matter

Claims 1-12 would be allowable if the double patenting rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Davies (US 20160178752 A1, cited on IDS) teaches [NOTE: limitations not taught by Davies are lined through] a method for detecting and eliminating a GNSS spoofing signal (para. [0021]) with PVT solutions (para. [0043]), the method comprising: 
acquiring and tracking a plurality of candidate GNSS signal 




identifying each of the candidate GNSS signals of each of the target GNSS signals as authentic (the signals corresponding to the “secure” pseudoranges 710 in Fig. 7 are considered to have been authenticated in two ways – first via successful decryption as per para. [0069], and second via passage of the pseudoranges through RAIM process 720 in view of paras. [0069], [0071], and [0021]), unauthenticated (signals corresponding to “Other” pseudoranges 730, Fig. 7, have not been authenticated and are therefore considered “unauthenticated”), or counterfeit (signals that are excluded at 720 as potential spoofing signals per para. [0021]), based on available authentication information for the target GNSS signal (decryption info, para. [0069]); 
removing the candidate GNSS signals identified as counterfeit from tracking and further processing, while continuing tracking and further processing the candidate GNSS signals identified as authentic or unauthenticated (“spoofing” para. [0021]; 408, Fig. 4); 
generating and storing a first list containing authentic target GNSS signals each of which is the candidate GNSS signal thereof identified as authentic, and a second list containing the candidate GNSS signals for remaining target GNSS signals, each of the remaining target GNSS signals being an unauthenticated target GNSS signal having one or more candidate GNSS signals identified as unauthenticated (the pseudoranges distinguished at 710 and/or the output of 720, and at 730, Fig. 7, implicitly comprise such lists; storing is considered inherent); 
creating a plurality of sets of GNSS signals each having at least four GNSS signals selected from the first list and the second list (such sets are created at 740, Fig. 700, in view of paras. [0005], [0007]), such that each set includes: 


calculating position, velocity, and time (PVT) solutions (para. [0043]) and post-fit residuals for each of the plurality of sets based on the GNSS signals therein, thereby obtaining a plurality of estimated solutions corresponding to the plurality of sets (paras. [0005], [0061],[0063],[0066]); 
analyzing the plurality of estimated solutions, thereby estimating authenticity and accuracy of each of the plurality of estimated solutions (406, Fig. 4 and para. [0063]; paras. [0005], [0061],[0066], where signals estimated as inauthentic are excluded; position solutions obtained using only authentic signals are implicitly considered authentic and accurate); 
estimating authenticity of the respective candidate GNSS signals of the target GNSS signals based on the estimated authenticity and accuracy of the plurality of estimated solutions (408, Fig. 4 and para. [0064]); and 


Regarding acquiring and tracking a plurality of candidate GNSS signal for a plurality of target GNSS signals from selected GNSS satellites, including determining an area of search, etc., Youssef (US 10018730 B2, cited on IDS) teaches: 
acquiring (1:17-19) and tracking (8:50-55; 86, Fig. 12) a plurality of candidate GNSS signals for a plurality of target GNSS signals from selected GNSS satellites (Fig. 6, esp. “>1” at 32; Fig 10, esp “PRN#’s with multiple peak”), including:
determining an area of search for each of the plurality of target GNSS signals (5:24-28) based on assistance information on the corresponding GNSS satellite (“estimated location area” 5:24; 4:4-9);
searching in the determined area for each target GNSS signal (5:24-39); 
continuing searching in the area after acquiring a first candidate GNSS signal for the target GNSS signal until the entire area is searched, whereby acquiring any additional candidate GNSS signals for the target GNSS signal (5:28-30); and
tracking the acquired one or more candidate GNSS signals for each of the plurality of target GNSS signals (9:52-54). 
	Youssef’s method provides possible candidate signals for a target satellite in situations where a single distinct signal is not found and the satellite would conventionally not be acquired (5:21-23). Youssef teaches that failure to acquire sufficient satellites leads to positioning failure (1:31-40). It would have been obvious to modify Davies in view of Youssaf in order to successfully acquire and track a target satellite signal even when a single distinct signal is not found.  

Regarding generating and outputting a list of all of the candidate GNSS signals with the respective estimated authenticity thereof, and a list of all possible PVT solutions with the respective authenticity and accuracy thereof, it would have been obvious to output such information in order to provide it to a user, e.g. for analysis.

However the prior art does not teach or make obvious the limitation “such that each set includes: all of the authentic target GNSS signals on the first list, if any; and a remaining number of the candidate GNSS signals selected from the second list such that the authentic target GNSS signals and the candidate GNSS signals make up the at least MGLNPO1OX121four GNSS signals, the candidate GNSS signals being selected such that the set includes only one candidate GNSS signal per target GNSS signal”. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lentz (US 11,099,276) teaches acquiring and tracking GNSS signals of a plurality of different types, creating sets of said signals by excluding different signal types (310, 318, Fig. 3B), calculating a position for each set (312, Fig. 3B), analyzing the positions to determine their authenticity (316, 320, Fig. 3B), and estimating authenticity of the GNSS signals based on the estimated authenticity of the estimated positions (324, Fig. 3B).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648